DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 4/27/2022. As directed by the amendment: claims 1-2, 19, and 23-26 have been amended, no claims have been cancelled, claims 9-10 and 23-26 have been previously withdrawn, and new claim 27 has been added.  Thus, claims 1-27 are presently pending in this application and claims 1-8, 11-22, and 27 are presently under examination. 

Drawings
The objections to the drawings are now moot in light of Applicant’s replacement drawings. 

Claim Interpretation
The interpretation of the claims is maintained from the office action filed 2/11/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the outer surface of the wall" (ll.8).  
Claim 27 recites the limitation "the exterior surface of the tube" (ll.15).
There is insufficient antecedent basis for these limitations in the claims.
The remaining claims 20-22 (dependent claims) are also rejected based on dependency upon a rejected claim. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, 11-15, 19-22, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritch et al. (US 5092837 A). 


    PNG
    media_image1.png
    468
    1065
    media_image1.png
    Greyscale

Annotated Figure 4C of Ritch


    PNG
    media_image2.png
    413
    758
    media_image2.png
    Greyscale

Annotated Figure 4D of Ritch

Regarding Claim 1, Ritch discloses a method of permanently surgically treating glaucoma is disclosed together with an apparatus for effecting such treatment. Ritch teaches a glaucoma treatment system (glaucoma drainage device and an inserter 16, see figs. 4A-4D, col.5, ll.7-40) comprising:
a glaucoma drainage device 21 ('insert member', figs.4A-4D, col.5, ll.1-6) including an elongated tube (see annotated fig.4C; hollow, cylindrical body of 21) extending from a distal end (rightmost end, annotated fig.4D) to a proximal end (leftmost end, annotated fig.4D), the elongated tube (see annotated fig.4C) having a tubular wall with an outer surface (see annotated fig.4C) and an inner surface (see annotated fig.4C) defining an elongated lumen 36 ('drainage passage', figs.4A-4D, col.5, ll.58-66) and extending from a distal end (rightmost end, annotated fig.4D above) to a proximal end (leftmost end, annotated fig.4D above);
and an inserter 16 ('implantation instrument', fig.4A-4D, col.4, ll.55-60) including an elongate member 17 ('cannula component', fig.4A-4D, col.4, ll.61-68) with a filament 34 ('elongate resilient filament', fig.4A-4D, col.5, ll.58-66) extending from beyond the distal end (rightmost end, annotated fig.4D) of the elongate member 17, wherein the filament 34 is configured to detachably couple a distal portion (rightmost end, annotated fig.4D) of the glaucoma drainage device 21 to the elongate member 17 of the inserter 16 ("frictionally engages within the drainage passage 36 formed through the insert member 21", fig.4A-4B, col.5, ll.58-66), 
wherein the filament 34 is configured to pierce at least the outer surface (see annotated fig.4C) of the wall of the tube (see annotated fig.4C; hollow, cylindrical body of 21) of the glaucoma drainage device 21 at the distal end of the tube of the glaucoma drainage device (tube of the glaucoma drainage device 21 has a circumferential side wall, a rightmost distal flange 24 having a right facing wall and a leftmost proximal flange 25 having a left facing wall, see fig.4C, col.6, ll.37-40. The distal flange wall 24 includes an opening allowing access to the lumen 36, where the filament 34 extends through this opening and through the distal flange wall 24 near the distal end of the glaucoma drainage device 21, see fig.4B) and spaced from the lumen 36 ('drainage passage', fig.4D, col.5, ll.58-66) of the tube for detachably coupling the distal portion (rightmost end, annotated fig.4D) of the glaucoma drainage device 21 to the elongate member 36 of the inserter 16 ('implantation instrument', fig.4A-4D, col.4, ll.55-60)(Note: fig.4D shows that the distal portion of 21 (which includes 36) is detachably coupled to 16).

Regarding Claim 2, Ritch teaches that in a coupled configuration wherein the distal portion (rightmost end, annotated fig.4D) of the glaucoma drainage device 21 is detachably coupled to the elongate member 36 of the inserter 16 (Note: fig.4D shows that the distal portion of 21 (which includes 36) is detachably coupled to 16), the filament 34 extends through a wall (inner wall; annotated fig.4C) of the tube of the glaucoma drainage device 21 at or near the distal end of the tube of the glaucoma drainage device (tube of the glaucoma drainage device 21 has a circumferential side wall, a rightmost distal flange 24 having a right facing wall and a leftmost proximal flange 25 having a left facing wall, see fig.4C, col.6, ll.37-40. The distal flange wall 24 includes an opening allowing access to the lumen 36, where the filament 34 extends through this opening and through the distal flange wall 24 near the distal end of the glaucoma drainage device 21, see fig.4B).


    PNG
    media_image3.png
    281
    594
    media_image3.png
    Greyscale

Annotated Figure 4B of Ritch

Regarding Claim 4, Ritch teaches a distal portion (rightmost end, annotated fig.4B) of the filament 34 is bent toward the proximal or distal end of the tube of the glaucoma drainage device 21 (distal portion of the filament 34 is bent between the elongate member 28 and the glaucoma drainage device 21 such that the portion of the filament 34 immediately to the left of the proximal end of the glaucoma drainage device 21 is bent towards the proximal end of the glaucoma drainage device 21, fig.4B). 

Regarding Claim 5, Ritch teaches the filament 34 and the elongate member 28 of the inserter 16 are configured for relative movement to release or detach the tube of the glaucoma drainage device 21 from the filament 34 and the elongate member 28 of the inserter 16 ("The outer end 37 of the filament 34 is connected to a release ring 38 whereby the filament may be shifted axially outwardly relative to the plunger 28", col.6, ll.3-5, fig.4C).

Regarding Claim 6, Ritch teaches the elongate member 28 comprises an inserter tube 33 ('axially directed passage', figs.4A-4D) that defines an internal channel extending axially, the filament 34 extending axially in the channel of the inserter tube 33 (fig.4A, "The plunger 28 is hollow including an axially directed passage 33 within which is located an elongate resilient filament 34", col.5, ll.58-60), the filament 34 and the inserter tube 33 configured for relative axial movement ("The outer end 37 of the filament 34 is connected to a release ring 38 whereby the filament may be shifted axially outwardly relative to the plunger 28", col.6, ll.3-5, fig.4C), wherein the filament 34 is configured to move toward the proximal end of the inserter tube 33 to release or detach the tube of the glaucoma drainage device 21 from the filament 34 and the inserter tube 33 of the inserter 16.

Regarding Claim 11, Ritch teaches the glaucoma drainage device 21 has external fixation means (24 and 25) extending radially outward from the tube of the glaucoma drainage device 21 and located between the distal and proximal ends of the tube of the glaucoma drainage device 21 (fig.4C, "The instrument may now be withdrawn as shown in FIG. 4D leaving the implant 21 permanently positioned at the filter site in the sclera with the respective flanges 24,25 expanded at opposite sides of the sclera", col.6, ll.37-40).

Regarding Claim 12, Ritch teaches the fixation means is comprised of a protrusion (24 and 25) that extends along a portion of the length of the tube of the glaucoma drainage device 21 (fig.4C).

Regarding Claim 13, Ritch teaches a distal part of the tube of the glaucoma drainage device 21 is secured or tethered to the elongate member 28 of the inserter 16 (secured via a sheath 17, fig.4A, "Referring now specifically to FIGS. 4A through 4D, the instrument 16 includes hollow cannula 17 having an internal bore 26", col.5, ll.41-43).

Regarding Claim 14, Ritch teaches a tether filament or a sheath 17 secures or tethers the proximal part of the tube of the glaucoma drainage device 21 to the elongate member 28 of the inserter 16 (fig.4A).

Regarding Claim 15, Ritch teaches the elongate member 28 of the inserter 16 comprises a solid rod or tube (solid, but flexible tube, fig.4A, "[elongate member 28] is somewhat flexible", col.6, ll.54-56).

Regarding Claim 19, Ritch teaches a method for treating glaucoma ("method of permanently surgically treating glaucoma", Abstract) with an implantable glaucoma drainage device (glaucoma drainage device 21 and an inserter 16, see figs. 4A-4D, col.5, ll.7-40), the method comprising:
providing a glaucoma drainage device 21 ('insert member', figs.4A-4D, col.5, ll.1-6) including a tube defining an elongated lumen 36 ('drainage passage', figs.4A-4D, col.5, ll.58-66) and extending from a distal end (rightmost end, annotated fig.4D) to a proximal end (leftmost end, annotated fig.4D);
providing an inserter 16 ('implantation instrument', fig.4A-4D, col.4, ll.55-60) including an elongate member 17 ('cannula component', fig.4A-4D, col.4, ll.61-68) with a filament 34 ('elongate resilient filament', fig.4A-4D, col.5, ll.58-66) extending from beyond the distal end (rightmost end, annotated fig.4D) of the elongate member 17, wherein the filament 34 detachably couples a distal portion of the tube of the glaucoma drainage device 21 to the elongate member 17 of the inserter 16 ("frictionally engages within the drainage passage 36 formed through the insert member 21", fig.4A-4B, col.5, ll.58-66), wherein the filament 34 pierces at least an outer surface of a wall of the tube of the glaucoma drainage device 21 ('insert member', figs.4A-4D, col.5, ll.1-6)(see fig.4B, showing the filament 34 pierces the outer surface of the wall (inner wall; annotated fig.4C) of the tube of 21) at or near the distal end (rightmost end, annotated fig.4D) of the tube of the glaucoma drainage device 21 and spaced from the lumen 36 ('drainage passage', figs.4D, col.5, ll.58-66; Note: fig.4D shows that the filament 34 is spaced from the lumen 36) of the tube for detachably coupling the distal portion (rightmost end, annotated fig.4D) of the glaucoma drainage device 21 to the elongate member 36 of the inserter 16 ('implantation instrument', fig.4A-4D, col.4, ll.55-60)(Note: fig.4D shows that the distal portion of 21 (which includes 36) is detachably coupled to 16);
forming a tissue passageway ('limbal incision', fig.3 and 4B, col.2, ll.53-68 and col.3, ll.1-4) in the eye leading to the anterior chamber of the eye ("The device is brought into the anterior chamber through a limbal incision", col.2, ll.53-68 and col.3, ll.1-4));
introducing the inserter 16 and the distal portion of the tube of the glaucoma drainage device 21 together through the tissue tract 18 ('sclera, fig.4B, col.4, ll.61-68) by pushing the inserter 16 into and through the tissue tract 18 (fig.4B);
positioning the tube of the glaucoma drainage device 21 at a desired implanted position ("appropriately positioned", col.4, ll.1-24) within the tissue tract 18 (fig.4C); and
with the tube of the glaucoma drainage device 21 positioned at the desired implanted position (fig.4C), decoupling the filament 34 of the inserter 16 from the distal portion of the tube of the glaucoma drainage device 21 ("the plunger and filament are shifted within the cannula in the direction of the discharge opening the insert thus being ejected", col.4, ll.1-24, fig.4D).

Regarding Claim 20, Ritch teaches decoupling the filament 34 includes retracting the elongate member 17 of the inserter 16 out of the tissue tract 18 while holding the glaucoma drainage device 21 in place at the desired position ("appropriately positioned", col.4, ll.1-24, fig.4A-4D).

Regarding Claim 21, Ritch teaches decoupling the filament 34 includes moving the filament 34 relative to the elongate member 17 of the inserter 16 proximally toward the proximal end of the elongate member 17 (fig.4C).

Regarding Claim 22, Ritch teaches removing the inserter 16 from the tissue passageway ('limbal incision', fig.3 and 4B, col.2, ll.53-68 and col.3, ll.1-4)) after decoupling the filament 34 ("the filament is withdrawn from the insert and the cannula, plunger and filament bodily removed from the filtration site", col.4, ll.1-24, fig.4D).

Regarding Claim 27, Ritch teaches a glaucoma treatment system (glaucoma drainage device and an inserter 16, see figs. 4A-4D, col.5, ll.7-40) comprising:
a glaucoma drainage device 21 ('insert member', figs.4A-4D, col.5, ll.1-6) including an elongated tube (see annotated fig.4C) extending from a distal end (rightmost end, annotated fig.4D) to a proximal end (leftmost end, annotated fig.4D), the elongated tube (see annotated fig.4C) having a tubular wall with an outer surface (see annotated fig.4C) and an inner surface (see annotated fig.4C) defining an elongated lumen 36 ('drainage passage', figs.4A-4D, col.5, ll.58-66) extending from the distal end (rightmost end, annotated fig.4D) to the proximal end (leftmost end, annotated fig.4D); and
an inserter 16 ('implantation instrument', fig.4A-4D, col.4, ll.55-60) including an elongate member 17 ('cannula component', fig.4A-4D, col.4, ll.61-68) with a filament 34 ('elongate resilient filament', fig.4A-4D, col.5, ll.58-66) extending from beyond the distal end (rightmost end, annotated fig.4D) of the elongate member 17, wherein the filament 34 is configured to detachably couple a distal portion (rightmost end, annotated fig.4D) of the glaucoma drainage device 21 to the elongate member 17 of the inserter 16 ("frictionally engages within the drainage passage 36 formed through the insert member 21", fig.4A-4B, col.5, ll.58-66);
wherein the filament 34 pierces at least the outer surface of the wall of the tube of the glaucoma drainage device 21 ('insert member', figs.4A-4D, col.5, ll.1-6) (see fig.4B, showing the filament 34 pierces the outer surface of the wall of the tube of 21) at or near the distal end (rightmost end, annotated fig.4D) of the tube of the glaucoma drainage device 21;
as best understood, and wherein the glaucoma drainage device 21 includes one or more fins 24, 25 (protrusion portions of 'flanges', fig.4C, col.5, ll.7-27) spaced from the distal (rightmost end, annotated fig.4D) and proximal ends (leftmost end, annotated fig.4D) of the tube and extending radially outward beyond the exterior surface of the tube.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ritch et al. (US 5092837 A).

Regarding Claim 3, Ritch teaches the tube of the glaucoma drainage device 21 is flexible (col.5, ll.7-26). While Ritch teaches that the elongate member includes a sharp tip 20 for boring into the sclera 18 (col.5, ll.41-45, where the sharp tip suggests a degree of rigidity). Ritch does not explicitly teach that the elongate member of the inserter is rigid. 
However, the elongate member 17 is a cannula (col.5, ll.40-43), and one of ordinary skill in the art would appreciate that drainage cannulas are commonly and conventionally made of rigid metal. Moreover, the described function of the cannula suggests that it is rigid (col.5, ll.41-46). Accordingly, it would have been obvious to a person having ordinary skill in the art to have modified the system taught by Ritch in order to have ensured that the elongate member is stable enough to support the implant and to bore into the sclera.

Regarding Claim 16, while Ritch teaches that the elongate member 28 has an outer diameter of 0.024 inches (“external diameter of 0.6 mm”, col.6, ll.54-55, which converts to 0.24 inches), Ritch does not explicitly teach that the elongate member of the inserter has an outer diameter between 0.006 inches and 0.020 inches. 
However, making changes to the elongate member outer diameter is within the ordinary skill of one in the art. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have utilized routine experimentation to have arrived at an optimized elongate member outer diameter of between 0.006 inches and 0.020 inches, in order to have increased the precision of inserting the implant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 17, Ritch teaches the elongate member of the inserter is a tube having an inner diameter between 0.002 inch and 0.012 inch (the elongate member 28 has an inner diameter of 0.25 mm to 0.0098 inches, “28…may have an external diameter of 0.6 mm and incorporate an inner bore of 0.25 mm in diameter”, col.6, ll.54-56).

Regarding Claim 18, Ritch fails to teach that the elongate member of the inserter is configured to withstand a concentric compressible axial load between 0.004 pound force to 0.5 pound force without experiencing inelastic deformation. However, Ritch does teach wherein the elongate member is a cannula (cannula 17, col.5, ll.41-43), and drainage cannula are known in the art to commonly be made of metal, such as stainless steel. 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system taught by Ritch such that the elongate member of the inserter is configured to withstand a concentric compressible axial load between 0.004 pound force to 0.5 pound force without experiencing inelastic deformation, in order to have ensured that the elongate member has material properties which would prevent it from buckling under axial compressive loads typical of a glaucoma treatment procedure.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ritch et al. (US 5092837 A) in view of Worst (US 5180362 A). 

Regarding Claim 7, Ritch teaches 
a hub 38 ('release ring', fig.4A, col.6, ll.3-5) positioned adjacent the proximal end of the inserter tube 33, wherein a proximal end 37 ('outer end', fig.4A, col.6, ll.3-5) of the filament 34 is secured to the hub 38;
a retainer 32 ('complemental abutment', fig.4A, col.5, ll.47-57) secured to the outer surface 28 of the inserter tube at an intermediate position between the distal end of the inserter tube 33 and the hub 38 (fig.4A, "The distance D is sufficient to assure ejection of the insert when the stop shoulder 31 is brought against the abutment 32", col.5, ll.53-55).
However, Ritch fails to teach a spring surrounding the outer surface of the inserter tube between the hub and the retainer, the hub and spring being configured for displacement relative to the inserter tube, and wherein the spring is biased in compression to produce tension in the filament to cause the filament to secure the distal portion of the tube of the glaucoma drainage device to the distal end of the inserter tube in a first configuration of the hub and the spring.
Worst discloses an apparatus for treating patients suffering from glaucoma, and teaches a similar plunger assembly comprising:
a spring 42 ('return spring', fig.2, col.3, ll.62-68 and col.4, ll.1-10) surrounding the outer surface of the inserter tube between the hub and the retainer, the hub and spring 42 ('return spring', fig.2, col.3, ll.62-68 and col.4, ll.1-10) being configured for displacement relative to the inserter tube, and wherein the spring 42 is biased in compression to produce tension in the filament to cause the filament to secure the distal portion of the tube of the glaucoma drainage device to the distal end of the inserter tube in a first configuration of the hub and the spring ("Small return spring 42 is coupled at its distal end to rigid tube 34 and at its proximal end to movable external plunger 40. Small return spring 42 is properly tensioned to maintain movable external plunger 40 and hence main body advancement rod 32 sufficiently proximal to permit the gonio seton to be totally enclosed within distal end 12 as explained in more detail below.", col.4, ll.3-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ritch such that a spring surrounding the outer surface of the inserter tube between the hub and the retainer, the hub and spring being configured for displacement relative to the inserter tube, and wherein the spring is biased in compression to produce tension in the filament to cause the filament to secure the distal portion of the tube of the glaucoma drainage device to the distal end of the inserter tube in a first configuration of the hub and the spring, as taught by Worst, for the purpose of providing a means of retracting the plunger, the hub, and the filament automatically after the glaucoma drainage device is inserted (col.4, ll.3-10).

Regarding Claim 8, Ritch teaches the hub 38, and the first configuration (fig.4A) to a second configuration (fig.4B) by moving the hub 38. 
Ritch fails to teaches moving the hub and spring towards the retainer causing the filament to move axially in the channel of the inserter tube toward the proximal end of the inserter tube to release or detach the tube of the glaucoma drainage device from the filament and the inserter tube of the inserter.
Worst teaches moving the hub and spring 42 towards the retainer thereby causing the filament to move axially in the channel of the inserter tube toward the proximal end of the inserter tube to release or detach the tube of the glaucoma drainage device from the filament and the inserter tube of the inserter ("Movable external plunger 40 is coupled to main body advancement rod 32 such that a physician may distally advance main body advancement rod 32 by exerting a slight force with the thumb on movable external plunger 40. Small return spring 42 is coupled at its distal end to rigid tube 34 and at its proximal end to movable external plunger 40. Small return spring 42 is properly tensioned to maintain movable external plunger 40 and hence main body advancement rod 32 sufficiently proximal to permit the gonio seton to be totally enclosed within distal end 12 as explained in more detail below.", col.4, ll.1-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ritch such that moving the hub and spring towards the retainer causing the filament to move axially in the channel of the inserter tube toward the proximal end of the inserter tube to release or detach the tube of the glaucoma drainage device from the filament and the inserter tube of the inserter as taught by Worst, for the purpose of providing a means of retracting the plunger, the hub, and the filament automatically after the glaucoma drainage device is inserted (col.4, ll.3-10).

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 9-11 of the Applicant’s remarks, the Applicant amended claims 1 and 19, and argued that claims 2-8, 11-18, and 20-22 depend from claims 1 and 19 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1 and 19 can be overcome in light of the previously mentioned prior art, Ritch and Worst, as discussed above. Additionally, since claims 2-8, 11-18, and 20-22 depend from claims 1 and 19, they are similarly rejected as claims 1 and 19.

On pages 9-11 of the Applicant’s remarks, the Applicant argues that for claims 1 and 19,
The configuration whereby the outer surface of the wall of the tube spaced from the lumen is pierced by the filament for detachably coupling the distal portion of the glaucoma drainage device to the elongate member of the inserter enables the inserter to pull the tube for advancing the tube distally during insertion. Such pulling is far different from the push action that advances the glaucoma drainage device 21 of Ritch et al. distally as shown in FIGS. 4 to 4C above. Such pulling operations can avoid pushing the distal part of the tube and thus avoid the buckling of the tube that results from pushing the flexible glaucoma shunt as described in the prior art devices and methods. 

However, the Examiner respectfully disagrees. It is noted in the rejection of claims 1 and 19 under 35 U.S.C 103 as discussed above that:
Structurally, Ritch teaches all limitations of claims 1 and 19. Claims 1 and 19 describe “the filament pierc[ing] at least the outer surface of the wall of the tube of the glaucoma drainage device” and does not describe the abovementioned action of “pulling”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “pulling”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On pages 9-11 of the Applicant’s remarks, the Applicant argues that for claim 27,
[The new claim 27 contains limitations that are] far different from the glaucoma drainage device 21 of Ritch, where there is no protrusion or fin spaced from the distal and proximal ends of the tube.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 27 under 35 U.S.C 103 as discussed above that:
Ritch teaches that glaucoma drainage device 21 includes one or more fins 24, 25 (protrusion portions of 'flanges', fig.4C, col.5, ll.7-27) spaced from the distal (rightmost end, annotated fig.4D) and proximal ends (leftmost end, annotated fig.4D) of the tube and extending radially outward beyond the exterior surface of the tube.

Applicant’s arguments with respect to claims 1, 19, and 27 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785